217 F.3d 443 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.DEBORAH WALTON  and KENNETH MARSALIS,    Defendants-Appellants.
Nos. 99-2638 & 99-2640
In the  United States Court of Appeals  For the Seventh Circuit
Argued April 12, 2000Decided June 14, 2000

Appeals from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 CR 320--John F. Grady, Judge. [Copyrighted Material Omitted]
Before CUDAHY, COFFEY and KANNE, Circuit Judges.
COFFEY, Circuit Judge.


1
On June 4, 1998,  Defendants-Appellants Deborah Walton ("Walton")  and Kenneth Marsalis ("Marsalis") were indicted  and charged in a two count indictment, charging  each of them with conspiring to carry and take  away and carrying and taking away, with intent to  steal, approximately $90,500.00 from a Citibank  branch's automatic teller machine ("ATM").1  Walton and Marsalis were both convicted on each  count by a jury, and their separate motions for  a new trial were summarily denied. The court on  June 17, 1999 sentenced Walton to ten months'  imprisonment on each count and ordered each of  her sentences to run concurrent with each other.  The court sentenced Marsalis to twenty-seven  months' imprisonment on each count, and also  ordered each of his sentences to run concurrent  with each other. Each of them were also sentenced  to three years supervised release and ordered to  pay restitution in the amount of $90,500.00. The  court directed that the order of restitution be  paid jointly and severally by Walton, Marsalis  and Golliday.


2
Marsalis appeals, arguing that the judge: (1)  erred when he found that the government's  peremptory strike of a prospective juror was not  based on racial discrimination; (2) abused his  discretion when he excluded evidence regarding a  similar ATM theft at the same location that  occurred just four months prior to the instant  offense and (3) abused his discretion when he  denied his motion for a new trial based on the  government's failure to produce the remaining  telephone records that he requested until the  second day of trial. Walton also appeals, arguing  that the court committed error when in its  restitution order, it directed that she be held  jointly and severally liable for the full amount  of restitution. We AFFIRM Marsalis' conviction and  sentence, AFFIRM Walton's conviction, and REVERSE AND  REMAND Walton's sentence with respect to the order  of restitution.

I.  BACKGROUND

3
At approximately 10:32 p.m. on June 7, 1996,  Marsalis, Walton and Golliday drove in separate  cars to the Citibank branch located at 8650 South  Stony Island in Chicago, Illinois, to commit a  theft from the bank's drive-up ATM. Acting as the  "look-out," Walton parked her car nearby so that  she could flash her headlights as a warning  should she observe anything that might interfere  with the execution of the crime as planned.  According to the plan, Golliday entered the  bank's premises to access the bank's interior ATM  and engaged the bank security guard in  conversation and distracted him, claiming that  she was having trouble retrieving money from the  machine. With the guard's attention diverted to  Golliday's problem, Marsalis drove-up to the ATM  located outside the bank, gained entry into the  machine and stole approximately $90,500.00.


4
The theft was not discovered until the next  morning when a bank security guard noticed that  the drive-up ATM door was open. The FBI and the  company responsible for replenishing the ATM,  Wells Fargo, discovered upon investigation that  the evidence pointed to an "inside job" as there  were no signs of forcible entry into the ATM and  the ATM's burglar alarm system was turned off.  Also, the bank's surveillance video tapes were  reviewed and revealed that about the time of the  theft, Golliday can be observed on the video in  the interior ATM area occupying the attention of  the bank security officer and focusing her eyes  in the direction of the drive-up ATM. Still  photos of Golliday were taken from the video tape  and copies of her picture were distributed  throughout the local Wells Fargo branch that was  responsible for servicing the ATM. Thereafter, a  secretary at Wells Fargo recognized Golliday as  a former Wells Fargo employee, resulting in  Golliday being arrested and charged with the  theft.


5
When FBI agents questioned Golliday about the  crime, she readily confessed to her involvement  in the episode, agreed to cooperate and  identified the other partners involved as  Marsalis and Walton, both of whom were also  former Wells Fargo employees. She went on to  describe how they jointly planned and carried out  the heist and based on this information, Marsalis  and Walton were arrested. Prior to issuing the  indictment and upon request by the government,  the grand jury issued a subpoena for various  telephone records, including the home phone  records of Marsalis, Walton and Golliday which  reflected an unusually high number of calls  placed between the defendants on the day of the  theft. Prior to trial, defense counsel requested  and the government produced the subpoenaed  telephone records, but neglected to produce the  phone records relating to the government's  investigation into a prior ATM theft at the same  address that occurred just four months earlier.  After another request by defense counsel for  these particular records, the prosecution turned  over the remaining phone records on the second  day of trial.


6
During jury selection, the government exercised  a peremptory strike upon a prospective African-  American juror, explaining that they based their  strike on her "inattentiveness" during the  proceedings. In an attempt to ascertain whether  the government's strike was race-neutral in light  of the fact that both Marsalis and Walton are  also African-American, the court sua sponte  conducted a voir dire concerning the asserted  reason given by the government in support of its  strike. In response, the government offered the  testimony of the FBI agent assigned to the case  whose observations formed the basis of the  government's strike. After hearing the case  agent's testimony and the arguments of counsel,  the court concluded that the government's  peremptory strike of the juror was race-neutral.


7
At trial, Marsalis and Walton offered to  introduce evidence relating to the February 1996  unsolved ATM theft but the court refused to admit  the offer, ruling that it was irrelevant and  might conceivably be prejudicial to the  defendants as it might serve to suggest that the  defendants also committed the unsolved ATM theft.  Following their convictions, Marsalis filed a  motion for a new trial based on the government's  tardy production of the missing phone records,  which was in turn denied by the court. As  previously mentioned, the court proceeded to  sentence Walton and Marsalis to ten and twenty-  seven months' imprisonment respectively, and held  Walton, Marsalis and Golliday each jointly and  severally liable for restitution in the amount of  $90,500.00. Marsalis and Walton appealed.

II.  ISSUES

8
On appeal, Marsalis claims that: (1) the judge  erred when he found that the government's  peremptory strike of the African-American juror  was not pre-textual for racial discrimination;  (2) the court abused its discretion when it  excluded evidence of a prior ATM theft at the  same location that occurred four months prior to  the instant offense; and (3) the court abused its  discretion when it denied the defendant's motion  for a new trial despite the government's failure  to produce the remaining telephone records until  the second day of trial. Walton on appeal argues  only that the court erred when it held her  jointly and severally liable for the full amount  of the restitution.

III.  DISCUSSION
A.  Marsalis' Batson Challenge

9
Marsalis initially argues that the court erred  when it ruled that the government's peremptory  strike of a prospective African-American juror  based on her "inattentiveness" during the  proceedings was proper. Specifically, Marsalis  contends that the court "clearly erred by failing  to perform a thorough analysis of whether [the]  stricken juror . . . was treated differently from  similarly-situated prospective jurors," and thus,  the prosecution's strike was actually based on  race. Under Batson v. Kentucky, 476 U.S. 79, 96-  98 (1986), allegations of racially-based  peremptory challenges are evaluated under a  three-part analysis:(1) the defendant must make  a prima facie showing that the government  exercised the challenge because of race; (2) the  government must next proceed to articulate a  race-neutral reason for the challenge; and  thereafter (3) the court must determine whether  the defendant has carried his burden of proving  purposeful discrimination. See Morse v. Hanks,  172 F.3d 983, 985 (7th Cir.), cert. denied, 120  S. Ct. 129 (1999). Because both Marsalis and the  government concede that the first two steps were  satisfied, we turn our focus to the third step.  United States v. Evans, 192 F.3d 698, 699-700  (7th Cir. 1999) ("[T]he trial judge's finding  that the government offered a race-neutral  explanation . . . moots the preliminary question  whether [the defendant] established a prima facie  case of discrimination.")


10
Under the third step of the analysis (whether  the defendant has carried his burden of proving  purposeful discrimination), "the persuasiveness  of the justification becomes relevant" and "the  ultimate burden of persuasion regarding racial  motivation rests with, and never shifts from, the  opponent of the strike." Purkett v. Elem, 514  U.S. 765, 768 (1995) (per curium). Thus,  "[u]nless a discriminatory intent is inherent in  the prosecutor's explanation, the reason offered  will be deemed race neutral." United States v.  Marin, 7 F.3d 679, 686 (7th Cir. 1993) (brackets  in original) (citing Hernandez v. New York, 500  U.S. 352, 360 (1991) (plurality opinion)).


11
The court sua sponte conducted a voir dire of  the government's asserted reason for the strike  and received the testimony of the assigned FBI  case agent whose observation formed the basis of  the government's peremptory strike. When asked to  describe the "inattentiveness" of the stricken  juror and compare her with the other jurors he  had an opportunity to observe, the agent  testified:


12
THE FBI AGENT: Specifically what I noticed was  her . . . staring out . . . [the] window and not  looking back over at the Judge when he was  speaking . . . .  . . .


13
THE COURT: Did this juror in terms of her  attentiveness or inattentiveness strike you as  acting differently from the other 13 jurors you  could see in the box?


14
THE FBI AGENT: Yes, sir. I think that is why I  noticed her. I had nothing else to do at the time  but observe what I could, and . . . everyone else  was slanted towards you even if they had to turn  their chairs, and she was facing the other way,  which is why I initially noticed her.


15
After considering the testimony of the case  agent regarding his observations of the stricken  juror and the other prospective jurors, as well  as the arguments of counsel, the judge was  convinced that the government's peremptory  challenge was race-neutral:


16
There can be no doubt that inattentiveness is a  legitimate basis for challenging a juror. If  anything is required of a juror aside from  impartiality, it is the willingness and ability  to pay attention and retain what is seen and  heard during the trial. So inattentiveness is a  major objection of the most legitimate kind to a  juror who displays that characteristic. . . .  Considering all the circumstances, I conclude  that the defendants have failed to carry their  burden of proving that the government's reason  for challenging [the juror] is motivated in any  degree by race.


17
Contrary to Marsalis' assertions, the record is  clear that the judge engaged in an exhaustive  inquiry into the government's peremptory strike  of the African-American juror. See Coulter v.  Gilmore, 155 F.3d 912, 921 (7th Cir. 1998). We  also are convinced that Marsalis failed to carry  his burden of establishing that the government's  peremptory strike was motivated by race because  a juror's inattentiveness during the proceedings  is a valid, race-neutral basis for executing a  peremptory strike. See, e.g., United States v.  Changco, 1 F.3d 837, 840 (9th Cir. 1993) (holding  that inattentiveness is a proper race-neutral  basis for striking a juror); United States v.  Garrison, 849 F.2d 103, 106 (4th Cir. 1988)  (holding that striking a juror because she  appeared "inattentive or uninterested" did not  violate Batson). Thus, in light of the court's  thorough review and fact-finding, our deference  to "[t]he trial court's determination about the  ultimate question of discriminatory intent," and  the absence in the record of any evidence to  support the defendant's claim, we conclude that  there was no error, much less clear error, in the  court's finding that the government's strike of  the African-American juror was race-neutral. See  Evans, 192 F.3d at 700.

B.  Marsalis' Evidentiary Challenge

18
We next turn to Marsalis' claim that the court  abused its discretion when it excluded the  reception of evidence dealing with an unsolved  ATM theft from the same bank that occurred just  four months prior to the date of the instant  offense. We review a trial judge's determination  of the admissibility of evidence under the abuse  of discretion standard. See United States v.  Johnson, 137 F.3d 970, 974 (7th Cir. 1998). "We  afford great deference to the trial court's  determination of the admissibility of evidence  because of the trial judge's first-hand exposure  to the witnesses and the evidence as a whole, and  because of the judge's familiarity with the case  and ability to gauge the impact of the evidence  in the context of the entire proceeding." United  States v. Van Dreel, 155 F.3d 902, 905 (7th Cir.  1998). Indeed,


19
"[a]ppellants who challenge evidentiary rulings  of the district court are like rich men who wish  to enter the Kingdom: their prospects compare  with those of camels who wish to pass through the  eye of the needle." United States v. Coleman, 179  F.3d 1056, 1061 (7th Cir. 1999) (internal  quotations omitted) (brackets in original).  Because we give "special deference" to the  rulings of the trial judge[,] [a defendant]  obviously "carries a heavy burden." Palmquist v.  Selvik, 111 F.3d 1332, 1339 (7th Cir. 1997). In  this context, we will not reverse unless "the  record contains no evidence on which [the  district court] rationally could have based [its]  decision, or where the supposed facts found are  clearly erroneous." Id. (internal quotes  omitted). Moreover, if an error in the admission  or exclusion of evidence was committed during the  trial, the court will grant a new trial only if  the error had a "substantial influence over the  jury," and the result reached was "inconsistent  with substantial justice." Id. (internal quotes  omitted).    Agushi v. Duerr, 196 F.3d 754, 759 (7th Cir.  1999).


20
Sometimes referred to as "reverse 404(b)"  evidence, "[e]vidence regarding other crimes is  admissible for defensive purposes if it 'tends,  alone or with other evidence, to negate [the  defendant's] guilt of the crime charged against  him.'" Agushi, 196 F.3d at 760 (quoting United  States v. Stevens, 935 F.2d 1380, 1404 (3d Cir.  1991)). But of course, a court "should balance  the evidence's probative value under Rule 401  against considerations such as prejudice, undue  waste of time and confusion of the issues under  Rule 403." Id.


21
Here, the court concluded, and we agree, that  the evidence regarding the unsolved February 1996  ATM theft was irrelevant because it was unsolved  and occurred four months prior to the instant  theft and neither tended to prove nor disprove  the defendants' involvement in the charged  offense, and also that the evidence might  conceivably be interpreted as prejudicial to the  defendants because it might have suggested to  some that the defendants also committed the  unsolved ATM theft: [U]nless there is evidence tending to show that  [the defendants] were not involved in the  February occurrence, all this evidence that you  propose to offer would suggest that somebody,  including [the defendants] as a very real  possibility, committed a similar offense back in  February. That doesn't tend to show that they are  not guilty of the offense charged here.(Emphasis added).


22
Because "we give great deference to the  district court's evidentiary rulings" and because  of the obvious lack of relevance and prejudicial  nature of the evidence relating to the unsolved  ATM theft, we are convinced that the trial judge  did not abuse his discretion in excluding this  evidence. See United States v. Mancillas, 183  F.3d 682, 705 (7th Cir. 1999), cert. denied, 120  S. Ct. 1271 (2000).

C.  Marsalis' Motion for a New Trial

23
Turning to Marsalis' claim that the court  abused its discretion when it denied his motion  for a new trial, Federal Rule of Criminal  Procedure 33 provides that "[o]n a defendant's  motion, the court may grant a new trial to that  defendant if the interests of justice so  require." We review a court's decision to deny a  new trial for abuse of discretion. See United  States v. Williams, 81 F.3d 1434, 1437 (7th Cir.  1996).


24
Specifically, Marsalis contends that he was  entitled to a new trial because the prosecution  violated Brady v. Maryland, 373 U.S. 83 (1963),  by failing to turn over all of the phone records  that were subpoenaed in a timely fashion. In  order for the defendant to be entitled to a new  trial as a result of an alleged Brady violation,  he must establish that: (1) the prosecution  suppressed evidence; (2) the evidence allegedly  suppressed was favorable to the defense; and (3)  the evidence was material to an issue at trial.  See United States v. Hartbarger, 148 F.3d 777,  786 (7th Cir. 1998), cert. denied, 119 S. Ct.  1117 (1999). Under the third prong, evidence is  material only if there is a "reasonable  probability" that the disclosure of the allegedly  suppressed evidence would have changed the result  of the trial. United States v. Silva, 71 F.3d  667, 670 (7th Cir. 1995). A "reasonable  probability" exists if the suppression of  evidence undermines confidence in the outcome of  the trial. See id. Because we conclude that the  third step of the analysis is dispositive, we  turn our attention to whether there is a  "reasonable probability" that timely disclosure  of the missing phone records would have changed  the result of Marsalis' trial.


25
Here, Marsalis has failed to establish how the  timely disclosure of the missing phone records  relating to the unsolved ATM theft impacted his  trial because the records became immaterial at  the moment the judge excluded any evidence that  related to the government's investigation into  the unsolved ATM theft. But even if the missing  phone records could properly be classified as  material (i.e., exculpatory evidence), these  records were turned over on the morning of the  second day of trial, well before the prosecution  had finished presenting its case. In spite of  Marsalis' claim that he was harmed by the  government's delayed production, it is  interesting to note that he failed to move for  either a continuance, an adjournment or a  mistrial. See, e.g., United States v. Higgins, 75  F.3d 332, 335 (7th Cir. 1996) ("Disclosure even  in mid-trial suffices if time remains for the  defendant to make effective use of the  exculpatory material. . . . If counsel needed  more time, she had only to ask; yet she did not  seek a continuance. Nothing more need be said.");  United States v. Williams, 738 F.2d 172, 178 (7th  Cir. 1984) ("[O]ur standard of review limits us  to determining whether the government's  disclosure came so late as to prevent appellant  from receiving a fair trial. We cannot say that  disclosure came too late in this case. After  appellant's counsel viewed the reports at trial,  he could have asked for a continuance to contact  the other owners and call them to testify, or he  could have asked the court to make the reports  part of the record.") (citations omitted). Thus,  we are of the opinion that the government's  delayed disclosure of the remaining phone records  did not come so late as to deny Marsalis of the  evidence's "effective use" at trial, had he  chosen to do so.


26
Accordingly, we are not convinced that there is  a "reasonable probability" that the outcome of  his trial was prejudiced by the government's  alleged delayed production of the immaterial  phone records. We conclude that the trial judge  did not abuse his discretion in denying Marsalis'  motion for a new trial based on the alleged Brady  violation.


27
D. Walton's Challenge to the Restitution Portion  of her Sentence


28
Lastly, the government concedes, as Walton has  asserted, that the district court committed plain  error because according to the transcript of the  proceedings, the court was under the mistaken  impression that it was "required" to order her  jointly and severally liable for the entire  amount of the restitution of $90,500.00.2 At  the conclusion of Walton's sentencing hearing,  the court ordered:


29
THE COURT: A condition of the supervised release  is that she make restitution. I think I am  required to impose the full amount these days; is  that correct?


30
[Marsalis' Attorney]: Yes, your Honor.


31
[The Government]: You are Judge.


32
THE COURT: 90,000 and how many dollars?


33
[The Government]: 500.


34
THE COURT: $90,500 within the period of  supervised release. . . .


35
(Emphasis added). Walton contends that under the  law, the court was not "required to impose the  full amount," but instead, had the option of  apportioning the restitution amount among the  defendants and weighing factors into the fixed  restitution figure, such as her "contribution to  the victim's loss" and her "economic  circumstances."


36
Under the Mandatory Victim Restitution Act  ("MVRA"), enacted in 1996, a court must award the  full amount of restitution to each victim of a  property crime. See 18 U.S.C. sec. 3663A(a)(1),  (c)(1)(A)(ii); sec. 3664(f)(1)(A). The MVRA "does  not permit a district court to exercise  discretion as to whether it imposes restitution  upon a defendant; the statutory language clearly  states that it must." See United States v.  McIntosh, 198 F.3d 995, 1004 (7th Cir. 2000). The  statute also provides that where more than one  defendant has contributed to the victim's loss,  the court may make each defendant liable in full  or "apportion liability among the defendants to  reflect the level of contribution to the victim's  loss and economic circumstances of each  defendant." 18 U.S.C. sec. 3664(h).3


37
Because the MVRA affords the sentencing court  discretion in apportioning liability where  multiple defendants are involved, our previous  holdings interpreting the Victim Restitution Act  remain instructive here. In McIntosh, we stated  that because "the Victim Restitution Act provides  district courts with discretion when ordering  restitution," when a court "chooses to impose an  order [of restitution] and simultaneously waives  a fine because of the defendant's economic  circumstances," an explanation of its reasoning  is necessary. McIntosh, 198 F.3d at 1004.


38
Thus, when a court orders restitution under 18  U.S.C. sec. 3664(h) but the record fails to  "sufficiently support [the court's] conclusions  or clarify its reasoning, then we ask that the  court provide us with that information, including  its specific findings of fact, to facilitate our  review." United States v. Menza, 137 F.3d 533,  538 (7th Cir. 1998); cf. United States v. Boula,  997 F.2d 263, 269 (7th Cir. 1993).


39
Upon review of the judge's statements in the  record, we are not convinced that the court was  aware that it had the option of either ordering  Walton liable for the full amount of the  restitution or apportioning her liability to  reflect the level of Walton's contribution to the  victim's loss and her economic circumstances.4  We also are left in limbo and can only speculate  as to why the court waived Walton's fine and the  interest "due to [her] financial inability to  pay" and ordered her restitution payments to be  made "in monthly installments equal to 10% of her  monthly cash flow," but for reasons unexplained,  chose not to apportion her liability based upon  her economic circumstances as it had the  authority to do so under 18 U.S.C. sec. 3664(h).


40
Thus, we vacate and remand the restitution  portion of Walton's sentence and ask the court to  make clear that it has considered whether Walton  should be liable "for payment of the full amount  of restitution" or for an apportioned amount  "reflect[ing] [her] level of contribution to the  victim's loss and economic circumstances." 18  U.S.C. sec. 3664(h). We leave to the judgment of  the court to determine whether our aforementioned  conclusions warrant a reevaluation of the  restitution portions of Marsalis' and Golliday's  sentences as well.


41
In conclusion, we agree that the trial judge  did not abuse his discretion when he found that  the government struck the African-American juror  for race-neutral reasons, precluded evidence of  the unsolved February 1996 ATM theft and denied  Marsalis' motion for a new trial. We vacate the  restitution portion of Walton's sentence and  remand the case to the trial court to make  specific its findings in support of its order of  restitution, while also considering whether or  not she should be held liable for the full amount  of restitution or for an amount reflecting her  contribution to the victim's loss and her  economic circumstances, and whether the  restitution portion of Marsalis' and Golliday's  sentences should also be reevaluated.  Accordingly, we AFFIRM Marsalis' conviction and  sentence, AFFIRM Walton's conviction, and REVERSE  only with respect to Walton's restitution order  and REMAND the sole issue of restitution to the  district court for proceedings consistent with  this opinion.


42
AFFIRMED IN PART,  REVERSED IN PART AND  REMANDED WITH INSTRUCTIONS.



Notes:


1
 One Larita Golliday ("Golliday") was also named  and charged in both counts of the indictment,  pled guilty pursuant to a plea agreement and  cooperated with law enforcement authorities in  the investigation and prosecution. The court  sentenced Golliday to two years probation on  Count one and found her, along with Marsalis and  Walton, jointly and severally liable for the  total amount of the restitution. On motion of the  government, the court dismissed Count two of  Golliday's indictment.


2
 The government and Walton agree that Walton's  attorney's forfeited this argument on appeal by  failing to raise the issue to the court's  attention at sentencing, but the respective  parties also agree that the error is serious  enough to constitute plain error and warrant  remand of the restitution portion of Walton's  sentence.


3
 The MVRA also provides that upon determination of  the amount of restitution owed to each victim,  the court must specify in the restitution order  the manner and schedule in which the restitution  is to be paid, taking into consideration the  "financial resources and other assets,"  "projected earnings and other income" and "any  financial obligations of the defendant." 18  U.S.C. sec. 3664(f)(2). Indeed, the court may  even "direct the defendant to make nominal  periodic payments if the court finds from facts  on the record that the economic circumstances of  the defendant do not allow the payment of any  amount of a restitution order, and dfor the payment of the full amount of a  restitution order in the foreseeable future under  any reasonable schedule of payments." 18 U.S.C.  sec. 3664(f)(3)(B).


4
 But we also feel obligated to point out that the  government and the respective counsel for each of  the defendants contributed to the sentencing  court's mis-apprehension. In response to the  court's inquiry, "I think I am required to impose  the full amount [of restitution] these days; is  that correct?", the government and Marsalis'  attorney each replied in the affirmative, while  Walton's attorney remained silent. Nonetheless,  because both the government and Walton agree that  the court's error was plain and the record  reflects the same, we grant remand.